 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   MARCY MILLER,                                     Case No. C18-576-JPD

10                  Plaintiff,                         MINUTE ORDER

11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                  Defendant.

14

15          The following Minute Order is made at the direction of the Court, the Honorable James P.

16   Donohue, United States Magistrate Judge:

17          The briefing schedule in this matter is amended as follows:

18              Defendant’s Responsive Brief is due on or before January 7, 2019 and

19              Plaintiff’s optional Reply Brief is due on or before January 22, 2019.

20          DATED this 10th day of December, 2018.

21                                                WILLIAM M. McCOOL, Clerk

22

23                                        By:     s/ Tim Farrell
                                                  Deputy Clerk
24

     ORDER
     PAGE - 1
